Citation Nr: 1540816	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1952 through July 1955.  He died in February 2012.  The appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania in April 2012.

The Board notes that the appellant requested a change in representation in May 2015, more than 90 days after certification of the appeal to the Board.  The Board has found good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that in a May 2015 the appellant submitted a request for a Board hearing live by videoconference that was received by the Board.  Since the failure to afford the appellant a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a hearing in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




